Citation Nr: 1130089	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-35 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for hypertension with renal insufficiency.

2.  Entitlement to an effective date earlier than September 13, 2002, for the assignment of a rating of 60 percent for hypertension with renal insufficiency.

3.  Entitlement to a compensable evaluation for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1975 to July 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran a 60 percent evaluation for hypertension with renal insufficiency effective September 13, 2002, and denied an evaluation in excess of 0 percent for sarcoidosis.  

Following the July 2007 rating decision, the Veteran appealed the effective date assigned for his increased 60 percent rating for hypertension with renal insufficiency.  Thus, the earlier effective date (EED) issue is currently on appeal.  See 38 C.F.R. § 20.200.  

A February 2003 rating decision granted the Veteran service connection for renal insufficiency secondary to hypertension, with a 30 percent evaluation, effective September 13, 2002.  At that time the Veteran was also service connected for hypertension, with a 10 percent evaluation, effective February 23, 1988.  A March 2006 rating decision increased the Veteran's rating for renal insufficiency to 40 percent disabling, effective November 4, 2005.  The July 2007 rating decision on appeal notes that a December 2002 VA examination indicates that renal insufficiency is secondary to hypertension, and a February 2003 rating decision granted the Veteran a 30 percent evaluation for renal insufficiency and continued a 10 percent evaluation for hypertension.  38 C.F.R. § 4.115 prohibits separate ratings for a disability from disease of the heart and nephritis unless nephritis requires the removal of a kidney or chronic renal disease progresses to the point of requiring regular dialysis.  The July 2007 rating decision notes that the Veteran was receiving separate evaluations for hypertension and renal insufficiency in violation of 38 C.F.R. § 4.115.  To correct this error, the RO granted the Veteran a 60 percent evaluation for hypertension with renal insufficiency, effective September 13, 2002, the date the Veteran filed an increased rating for hypertension, and assigned a non-compensable evaluation for the Veteran's hypertension effective September 13, 2002.  The RO's actions in the July 2007 rating decision were in accordance with 38 C.F.R. § 4.115 and the Veteran has not disagreed with them.  Thus, the Veteran's claims have been re-characterized to comport to the development of his case.  

The issue of entitlement to a compensable evaluation for sarcoidosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for hypertension was received by the RO on September 13, 2002.  

2.  At no time from September 13, 2001 to the present has the Veteran's hypertension with renal insufficiency manifested persistent edema and albuminuria with BUN of 40 to 80 mg %; or creatinine, 4 to 8 mg %; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for hypertension with renal insufficiency have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.115a, Diagnostic Codes (DCs) 7101 and 7541 (2010).

2.  The criteria for an effective date earlier than September 13, 2002, for the assignment of a rating of 60 percent for hypertension with renal insufficiency have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 4.97, Diagnostic Codes (DCs) 7101 and 7541 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A December 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Regarding the Veteran's claim for an EED, because this issue was appealed directly from the assignment of the effective date in a grant of an increased rating, no further action under section 5103(a) is required.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Adequate VA examinations were conducted to determine the severity of the Veteran's service connected hypertension disability; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  
EED and Increased Rating Claims

The Veteran seeks a rating in excess of 60 percent for hypertension with renal insufficiency, and an earlier effective date for the grant of a 60 percent rating for hypertension with renal insufficiency.   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The July 2007 rating decision on appeal granted the Veteran a 60 percent evaluation for hypertension with renal insufficiency effective September 13, 2002, under 38 C.F.R. § 4.115b, DC 7541.  The Veteran's claim for an increased rating for hypertension was received by the RO on September 13, 2002.  His current claim for an increased rating for hypertension with renal insufficiency was received by the RO on November 7, 2006.  Given, how the RO developed the Veteran's claim and assigned the current effective date, the Board will consider the Veteran's current claim as stemming from the September 13, 2002, increased rating claim.  

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 38 U.S.C.A. § 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997).  

There is no formal or informal un-adjudicated claim of record prior to the one received September 13, 2002.  See 38 C.F.R. § 3.1(p).

Thus, the earliest possible effective date for a higher evaluation is one year prior to the September 13, 2002, claim.  See 38 C.F.R. § 3.400(o)(2).  Therefore, it must be determined if the evidence of record shows that a rating in excess of 60 percent is warranted for the Veteran's service-connected hypertension with renal insufficiency, at any time after September 13, 2001.  

Under Diagnostic Code 7541, the criteria for the next higher rating, 80 percent, are persistent edema and albuminuria with BUN of 40 to 80 mg %; or creatinine, 4 to 8 mg %; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum rating of 100 percent is warranted where renal dysfunction requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115b.

Under 38 C.F.R. § 4.104, DC 7101, hypertensive vascular disease, there is a maximum 60 percent rating.  Thus, after September 13, 2002, the Veteran cannot receive a rating in excess of 60 percent for hypertension with renal insufficiency under this diagnostic code.  There is no medical evidence of record from September 13, 2001 to September 13, 2002, indicating that the Veteran was treated for hypertension or otherwise showing that he is entitled to a 60 percent rating for hypertension under 38 C.F.R. § 4.104, DC 7101.  Thus, the Board does not need to further consider 38 C.F.R. § 4.104, DC 7101, in the current decision as the Veteran could not be granted a higher evaluation under it for any relevant period of time.  

Furthermore, there is no pertinent medical evidence showing treatment for hypertension or renal insufficiency of record dated after September 12, 2001, until the below noted December 2002 VA examination report.  

A December 2002 VA examination report notes that the Veteran was given an assessment of hypertension and renal insufficiency and proteinuria due to hypertensive neuropathy.  The Veteran can walk, but develops dyspnea after one block.  He used to lift weights, but this also causes exertional dyspnea.  The Veteran works at VA in acquisitions and material management, and periodically misses work due to the fact that he experiences chronic fatigue which he attributes to his elevated blood pressure.  The Veteran admits this is not documented in the record.  A physical examination revealed that the Veteran is well developed and in no appareant distress.  Laboratory testing found that his creatine level was 1.8 and his BUN was 16.7.  

VA treatment records dated in April 2005 note that the Veteran's BUN was 32 and his creatine was 2.0, and that he denied any abnormal weight loss or gain and was in no appareant distress.  

A VA examination was conducted in June 2005.  The Veteran works at VA and is a motor vehicle operator.  The examiner found that the Veteran does not have lethargy, weakness, anorexia, or weight loss or gain.  The condition does not affect his usual occupation or daily activities.  He is not on dialysis.  Recent laboratory testing shows an elevated BUN of 32 and a creatine of 2.  Diagnoses of essential hypertension and renal insufficiency were given.  

VA treatment records dated in October 2005 note that the Veteran's BUN was 26 and his creatine was 2.0, and that he denied any abnormal weight loss or gain and was in no apparent distress.  

A January 2006 VA examination report notes that Veteran continues to work at VA as a motor vehicle operator and in supply.  Diagnoses of essential hypertension and chronic kidney disease were given.  The Veteran does not have lethargy, weakness, anorexia, or weight loss or gain.  A physical examination was conducted and a diagnosis of chronic kidney disease was given.  Laboratory testing revealed BUN of 26 and creatine of 2.  

VA treatment records dated in April 2006 notes that the Veteran's BUN was 24 and his creatine was 2.1.  

VA treatment records dated in October 2006 note that the Veteran's BUN was 28 and his creatine was 2.1, and that he denied any fatigue or abnormal weight loss or gain.  

A VA examination was conducted in April 2007.  The examiner noted a review of the Veteran's claim file.  The examiner noted that the Veteran's BUN and creatine levels have been elevated since 2004 and that the Veteran denies dialysis.  Laboratory testing revealed a BUN of 22 and creatine of 1.87.  The Veteran currently works as a full time driver and has lost no days to from work due to his disabilities in the past 12 months.  A physical examination revealed that the Veteran is well nourished and there is no evidence of distress.  The examiner noted that renal insufficiency with hypertension causes no significant effect on occupation and has no effects on his usual daily activities.  

The medical evidence of record does not show, nor does the Veteran specifically claim, that he has had persistent edema and albuminuria with a BUN of 40 to 80 mg% or a creatine level of 4 to 8 mg%.  Rather the medical evidence of record shows that the Veteran's creatine level was at worst 2.1 mg and his BUN was at worst 32 during the pendency of his claim.  

Furthermore, the medical evidence of record shows that, rather than having generalized poor health as a result of hypertension with renal insufficiency, the Veteran's disability has no effect on his occupational or usual daily activities, and that he has regularly denied, and been found to not have, lethargy, weakness, anorexia, weight loss or gain, fatigue, or distress.  The Veteran has maintained full time employment during the pendency of his claim.  The December 2002 VA examination report noting that the Veteran develops dyspnea after one block of walking or lifting weights is not consistent with the other medical evidence of record and, given that he was working full time and was in no appareant distress at the time of the December 2002 VA examination, does not establish that he has generalized poor health.  See 38 C.F.R. § 4.115b, DC 7541.

The competent evidence of record shows the Veteran's hypertension with renal insufficiency does not cause the manifestations set out in 38 C.F.R. § 4.115b, DC 7541, for a rating in excess of 60 percent at any time from September 13, 2001, to the present, and an effective date earlier than September 13, 2002, for the grant of a 60 percent rating for hypertension with renal insufficiency is not warranted.  See 38 C.F.R. § 3.400(o)(2).

At no time since the pendency of the Veteran's claim has his hypertension with renal insufficiency met or nearly approximated the criteria for a higher 80 percent rating, and staged ratings are not for application.  See Hart, 21 Vet. App. 505.

The Veteran is competent to report symptoms such as dizziness or fatigue that require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as to his BUN or creatine levels which serve as the primary criteria for a higher rating.  The Board notes his complaints regarding limited exertion and fatigue in the December 2002 VA examination, but the totality of the medical evidence of record, including the December 2002 VA examination itself, shows that the Veteran does not have generalized poor health.  Thus, his opinion is outweighed by the objective evidence and detailed opinions provided by the VA medical professionals.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Nor does the Veteran qualify for extra-schedular consideration for his service-connected hypertension with renal insufficiency.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms, such as a definite decrease in kidney function, that the Veteran describes, and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for the Veteran's hypertension with renal insufficiency.  The schedular criteria are not inadequate for rating this Veteran's disabilities, and the other two steps in the analysis of extra- schedular ratings need not be reached.

Finally, an inferred claim for a total disability rating based on individual unemployabilty (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered, but any inferred TDIU claim is inapplicable in this case because the Veteran has consistently reported that he works full time.  

The preponderance of the evidence is against an evaluation in excess of 60 percent for hypertension with renal insufficiency and against an effective date earlier than September 13, 2002, for the assignment of a rating of 60 percent for hypertension with renal insufficiency; there is no doubt to be resolved; and neither an increased rating nor an EED is warranted.  Gilbert, supra.


ORDER

Entitlement to an evaluation in excess of 60 percent for hypertension with renal insufficiency is denied.

Entitlement to an effective date earlier than September 13, 2002, for the assignment of a rating of 60 percent for hypertension with renal insufficiency is denied.


REMAND

The Veteran seeks a compensable evaluation for sarcoidosis.  

Sarcoidosis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6846.  Under DC 6846,chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment warrants a non-compensable rating, or, when active or when sarcoidosis manifests residuals, is to be rated as chronic bronchitis under DC 6600.  Extra-pulmonary involvement is to be rated under the specific body system involved.  See 38 C.F.R. § 4.97, Diagnostic Code 6846.  Under DC 6846, a 30 percent rating is warranted for pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroid.

Under Diagnostic Code 6600, a 10 percent rating is warranted for chronic bronchitis for forced expiratory volume in 1 second of (FEV-1) of 71 to 80 percent predicted, or; a ratio of forced expiratory volume in 1 second to forced vital capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  38 C.F.R. § 4.97. 

VA's duty to assist a claimant includes providing a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

The last VA examination assessing the severity of the Veteran's sarcoidosis was conducted in April 2007.  The examination report notes that pulmonary function testing was performed and that neither the FEV1 or FVC is significantly improved.  The DLCO is normal.  However, the examination report does not indicate that any  FEV-1, FEV-1/FVC, or DLCO (SB) scores were obtained.  Because the most recent VA examination failed to adequately discuss the specific findings required by the schedular criteria for a higher rating for sarcoidosis under DC 6600, it is inadequate and a new VA examination must be provided to determine the current severity of the Veteran's service-connected sarcoidosis disability.  See 38 C.F.R. § 3.159(c)(4).

The appellant is hereby notified that if an examination is scheduled for him in conjunction with this appeal, it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate medical professional to determine the current severity of his sarcoidosis disability.  All indicated tests and studies should be performed, including testing to determine the Veteran's forced expiratory volume in 1 second of (FEV-1), ratio of forced expiratory volume in 1 second to forced vital capacity (FEV-1/FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB).  The examiner is also to specifically comment on whether the Veteran's sarcoidosis requires the use of corticosteroids, and, if so, the frequency of their use.   

2.  Thereafter, any additional development deemed appropriate should be accomplished.  The claim should then be re-adjudicated.  If it remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


